Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 06, 2015

The Court of Appeals hereby passes the following order:

A15A0672. RODOLFO TARANGO v. THELMA DILLARD GRAY.

      Rodolfo Tarango, while represented by the law firm of Farah and Farah, sued
Thelma Dillard Gray. Tarango voluntarily dismissed that action. Attorney Kevin
Elwell left Farah and Farah and, acting as sole counsel for Tarango, filed a renewal
action against Gray. Farah and Farah filed an attorney lien in the case for services
rendered on behalf of Tarango, and Tarango moved to cancel the attorney lien filed
by Farah and Farah. The trial court denied the motion, and Tarango filed this direct
appeal. We lack jurisdiction.
       The underlying case remains pending in the trial court, and it is apparent from
the face of the order that it is not a final judgment within the meaning of OCGA § 5-
6-34 (a). Because the order is interlocutory, Tarango was required to follow the
discretionary appeal procedures of OCGA § 5-6-34 (b). Tarango’s failure to follow
these procedures deprives this Court of jurisdiction to consider the appeal, which is
hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            01/06/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.